—Judgment, Supreme Court, New York County (Carol Berkman, J., at suppression hearing; Herbert Altman, J., at plea and sentence), rendered May 19, 1993, convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the second degree, and sentencing him, as a predicate felon, to a term of 7 years to life, unanimously affirmed.
Defendant made a voluntary, knowing, and intelligent waiver of his right to appeal the denial of his suppression motion as a condition of his guilty plea, and is foreclosed from having his claims reviewed on appeal, including review in our interest of justice jurisdiction (People v Seaberg, 74 NY2d 1). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.